 Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 1 of 14 PageID #:36387




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

RALPH HOLMES, et al., on behalf of            )
themselves and all others similarly           )   No. 11 CV 2961
situated,                                     )
                                              )
                            Plaintiffs,       )
                                              )
      v.                                      )   Magistrate Judge Young B. Kim
                                              )
ROB JEFFREYS, Acting Director of              )
Illinois Department of Corrections,           )
                                              )   June 8, 2020
                            Defendant.        )

                     MEMORANDUM OPINION and ORDER

      Before the court is Plaintiffs’ motion to enforce the parties’ settlement

agreement (“Settlement”) with respect to Audiological Evaluations and for an order

of appropriate relief and sanctions.       For the following reasons, the motion is

granted:

                                     Background

      In the underlying class action Plaintiffs alleged that the Illinois Department

of Corrections (“IDOC”) unlawfully denied them and “other deaf and hard of hearing

inmates in IDOC custody the assistance they need to communicate effectively and

participate in IDOC programs and services.” (R. 446-2, Settlement ¶ 2.) In July

2018 the parties reached an agreement to settle their dispute, which they believed

would “benefit deaf and hard of hearing inmates who are confined in IDOC

correctional facilities.”   (Id. ¶ 5.)    During settlement discussions, the parties
 Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 2 of 14 PageID #:36388




“vigorously” negotiated aspects relating to Audiological Evaluations. (R. 539, Pls.’

Mot. at 3.)

      The Settlement defines “Audiological Evaluation” as “a procedure performed

by a licensed audiologist to measure the type, degree, configuration, and level of a

person’s hearing loss through audiological tests that result in an audiogram.”

(R. 446-2, Settlement ¶ 14.) An Audiological Evaluation “measure[s] the level of

hearing rather than . . . whether a person may be deaf or hard of hearing.” (Id.)

The Settlement requires IDOC to request a report from each audiologist performing

an Audiological Evaluation setting forth: “(1) the level and nature of hearing loss in

each ear of the person subject to the evaluation; and (2) whether the person subject

to the evaluation would benefit from a hearing aid in the person’s left ear, right ear,

both ears, or neither ear.” (Id.)

      The Settlement includes a number of provisions designed to “identify[] deaf

and hard of hearing inmates through Hearing Screening[s] and Audiological

Evaluations.” (Id. ¶¶ 32-38.) One of these provisions requires IDOC to “adopt a

policy and procedure” to ensure that inmates whose Hearing Screenings show that

they may be deaf or hard of hearing are “referred to an audiologist for an

Audiological Evaluation at the earlier of (1) [30] days after arrival to their home

facility; or (b) 45 days after being admitted into IDOC custody.” (Id. ¶ 36; see also

id. ¶ 25 (defining “Hearing Screening”).) In the event an inmate is transferred, the

period may be extended by 14 days. (Id. ¶ 36.)




                                          2
    Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 3 of 14 PageID #:36389




        Plaintiffs claim that contrary to the terms of the Settlement, IDOC has

employed licensed hearing instrument dispensers (“LHIDs”) instead of licensed

audiologists for Audiological Evaluations. (R. 539, Pls.’ Mot. at 1, 3, 10-12.) An

LHID is trained in “the practice of fitting, dispensing, or servicing hearing aid

instruments.”     (R. 540-1, Cavitt Decl. ¶ 17 (internal quotations omitted).)      An

audiologist, by contrast, is trained in the practice of “screening, identification,

measurement,       monitoring,    testing,   appraisal,   prediction,   interpretation,

habilitation, rehabilitation, [and] instruction relating to audiologic or vestibular

disorders, including hearing and disorders of hearing.” (Id. ¶ 18 (quoting 225 ILCS

110/3(g) (internal quotations omitted)).) IDOC’s use of LHIDs was “extensive” and

occurred in 700 or more evaluations of Class Members 1 from 26 IDOC facilities

during the first year of the Settlement’s implementation, according to Plaintiffs’

estimates. (R. 539, Pls.’ Mot. at 4, 10.)

        IDOC admits that it retained LHIDs to perform Audiological Evaluations of

Class Members for about a year after the court approved the Settlement. (R. 548,

IDOC’s Resp. at 1; see also R. 454, Order Approving Settlement.) But it says that,

as of July 2019, it discontinued the practice of employing LHIDs. 2 (R. 548, IDOC’s



1 The Settlement defines “Class Members” as “all current and future deaf or hard of
hearing individuals incarcerated within IDOC who require accommodations . . . to
communicate effectively to adequately access programs or services available to
individuals incarcerated within IDOC.” (R. 446-2, Settlement ¶ 20.)

2  This is surprising to the court because based on its discussion with Wexford
Health Services, Inc., (see R. 514), the court was under the impression that as of
November 2019 Wexford was still using LHIDs in those facilities where Wexford
experienced difficulties securing audiologists.

                                             3
 Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 4 of 14 PageID #:36390




Resp. at 1-2.) In January 2020 IDOC reported that it was “in compliance with [the

Settlement’s] mandate” that licensed audiologists be used for Audiological

Evaluations.   (Id. at 2; see also R. 540-6, Jan. 10, 2020 Hearing Tr. at 19-22.)

Plaintiffs assert that, while IDOC may no longer permit the use of LHIDs to

conduct Audiological Evaluations, it is not completing such evaluations in a

reasonable time period. (R. 539, Pls.’ Mot.) Plaintiffs move the court to enforce the

Settlement and for sanctions.

                                     Analysis

      Plaintiffs allege that IDOC has breached the Settlement by failing to ensure

that licensed audiologists conduct Audiological Evaluations and by allowing

“excessive delays” of up to eight months between Hearing Screenings and

Audiological Evaluations.    (R. 539, Pls.’ Mot. at 10-15.)     Given IDOC’s non-

compliance, Plaintiffs seek an order: (1) finding that IDOC violated the Settlement

by allowing LHIDs to be used to perform Audiological Evaluations; (2) requiring

Audiological Evaluations to be conducted within 60 days following a failed Hearing

Screening; and (3) sanctioning IDOC by requiring it to pay attorneys’ fees and costs

associated with Plaintiffs’ investigation, analysis, and litigation of non-compliance

matters raised in the current motion. (Id. at 1, 15.) IDOC responds that because it

is now compliant with the requirement that licensed audiologists must conduct

Audiological Evaluations, Plaintiffs’ motion is moot and the court does not have the

authority to enter the order Plaintiffs seek.    (R. 548, IDOC’s Resp. at 3 (citing




                                         4
 Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 5 of 14 PageID #:36391




R. 446-2, Settlement ¶ 93).) IDOC further argues that the Settlement does not

specify a timing requirement for Audiological Evaluations. (Id. at 1.)

A.    The Court’s Authority

      IDOC argues that the Settlement permits the court to enter a compliance-

related order only where “necessary to ensure” that IDOC complies with the terms

of the agreement. (R. 548, IDOC’s Resp. at 2 (citing R. 446-2, Settlement ¶ 93).)

IDOC says it is now compliant with the Settlement’s provision requiring licensed

audiologists to perform Audiological Evaluations, thereby negating the need for

such an order. (Id.) IDOC further contends that the Settlement does not include

any language permitting sanctions to be imposed. (Id. at 3.)

      The court rejects IDOC’s argument that it lacks the authority to grant the

relief Plaintiffs seek in their motion.   The court has “the inherent or equitable

power summarily to enforce an agreement to settle a case before it.” Voso v. Ewton,

No. 16 CV 190, 2017 WL 365610, at *2 (N.D. Ill. Jan. 25, 2017) (internal citation

omitted). Here the court explicitly retained jurisdiction to “oversee, supervise, and

enforce the terms and conditions of [the Settlement], to resolve disputes arising out

of or relating to [the Settlement], and for such other actions as may be necessary or

appropriate for execution, construction, or implementation of [the Settlement].”

(R. 446-2, Settlement ¶ 102; see also R. 454, Order.) The Settlement’s compliance-

related provisions further state that if the court decides that IDOC “has been in

substantial non-compliance” with the Settlement, the court “has the power to enter,

and shall enter, whatever orders are necessary to ensure compliance with the terms




                                          5
 Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 6 of 14 PageID #:36392




of the Settlement.”     (R. 446-2, Settlement ¶ 93.)   This power includes ordering

“equitable or injunctive relief” and an award of reasonable attorneys’ fees incurred

by Plaintiffs to investigate and litigate IDOC’s non-compliance. (Id.)

       IDOC admits that it was not compliant for about a year with the Settlement’s

requirement that licensed audiologists be retained to conduct Audiological

Evaluations. (R. 548, IDOC’s Resp. at 1-2.) During a hearing before the court on

January 10, 2020, IDOC’s counsel reported that it discontinued the practice in 2019.

(R. 548, IDOC’s Resp. 2-3; see also R. 540-6, 01/10/20 Hearing Tr. at 19-20.) It

matters not that, according to IDOC, it is no longer violating the Settlement. (Id.)

Instead, what matters is that IDOC was in “substantial non-compliance” with the

Settlement for a prolonged period. (R. 446-2, Settlement ¶¶ 93, 94.) Also, IDOC’s

current use of licensed audiologists to perform evaluations is a separate issue from

the timeliness of these evaluations. Accordingly, the court has the power to grant

the relief Plaintiffs seek here.

B.     Audiological Evaluations

       IDOC does not dispute that the Settlement precludes the use of LHIDs to

conduct Audiological Evaluations and it admits that for a period of time it violated

that provision of the Settlement. Although IDOC reports that it has stopped using

LHIDs, Plaintiffs nevertheless ask the court to deem IDOC’s prior practice a

violation of the Settlement. (R. 539, Pls.’ Mot. at 1; R. 551, Pls.’ Reply at 4.) To

ensure that IDOC does not retreat and reinstate its prior practice, the court

confirms that under the terms of the Settlement, IDOC may not permit LHIDs to




                                          6
 Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 7 of 14 PageID #:36393




perform Audiological Evaluations for Class Members.          The Settlement clearly

defines “Audiological Evaluation” as “a procedure performed by a licensed

audiologist.” (R. 446-2, Settlement ¶ 14).) Furthermore, Plaintiffs’ expert Dr. Kim

Cavitt, a licensed audiologist and Doctor of Audiology (AuD), submitted a

declaration stating that Illinois law permits only licensed audiologists and

physicians to perform the type of evaluation described in the Settlement. (R. 540-1,

Cavitt Decl. ¶¶ 5-6, 16-23.) IDOC does not dispute Dr. Cavitt’s attestation. (R. 548,

IDOC’s Resp.)

      Dr. Cavitt opined on the possible dangers that could result when LHIDs,

rather than audiologists, perform audiological testing.      (R. 540-1, Cavitt Decl.)

According to her, the use of LHIDs to conduct Audiological Evaluations could cause

Class Members to experience “misdiagnosis or under-diagnosis of otologic or other

otolaryngologic medical or surgical conditions,” resulting in balance issues,

overutilization of hearing aids, and lack of comprehensive care, remediation, and

access to other treatment options. (Id. ¶ 25.) She further attests that LHIDs are

not educated, trained, or licensed to practice audiology, which requires a master’s or

doctoral degree in audiology, completion of a national audiology examination, and

1,500 hours of supervised clinical experience. (Id. ¶¶ 20-22.) Instead, LHIDs must

have only the equivalent of an associate degree with hourly credits in certain

courses. (Id. ¶ 23.) Consistent with Dr. Cavitt’s concerns, Plaintiffs surveyed 22

Class Members who underwent Audiological Evaluations performed by LHIDs.

(R. 539, Pls.’ Mot. at 11.) Those Class Members reported various issues following




                                          7
 Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 8 of 14 PageID #:36394




evaluations by LHIDs, including problems with their hearing aids. (R. 540-5, Email

from Plaintiffs to Court.)

      Thus, the court directs IDOC to employ only licensed audiologists to perform

Audiological Evaluations as required by the Settlement. To the extent that a Class

Member received an Audiological Evaluation performed by an LHID, has not since

been evaluated by an audiologist, and is still in IDOC custody, the court orders

IDOC to allow such Class Member to receive an Audiological Evaluation performed

by a licensed audiologist by August 28, 2020.

C.    Timeliness

      Plaintiffs contend that it may take up to eight months for Class Members to

receive Audiological Evaluations after failed Hearing Screenings, which they argue

is neither reasonable nor medically appropriate. (R. 539, Pls.’ Mot. at 2, 10-12.)

IDOC responds that the Settlement does not set a time by which Audiological

Evaluations must be conducted and asserts that it has not violated any timing

requirements.    (R. 548, IDOC’s Resp. at 1.)     Plaintiffs acknowledge that the

Settlement sets only a deadline by which IDOC must refer Class Members to an

audiologist following a failed Hearing Screening. (R. 539, Pls.’ Mot. at 12-13.) But

they argue that the Settlement contemplates that Class Members who are referred

to an audiologist must receive an Audiological Evaluation within a reasonable time.

(Id.) They argue that delays of up to eight months are unreasonable and may cause

them significant harm. (Id.)




                                         8
 Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 9 of 14 PageID #:36395




      The Settlement requires that once a Class Member fails a Hearing Screening,

the inmate “must be referred to an audiologist for an Audiological Evaluation”

within 30 to 45 days after he or she arrives at their home facility or is taken into

IDOC custody. (R. 446-2, Settlement ¶ 36.) IDOC is correct that the Settlement

requires a Class Member to be referred within the 30- or 45-day period, not

physically evaluated within that time period.         (R. 548, IDOC’s Resp. at 1.)

Nonetheless, to give meaning to the Settlement, the court finds that IDOC must

provide Class Members who fail Hearing Screenings an Audiological Evaluation

within a reasonable period. If IDOC were required to provide only a referral within

a certain period, it could then wait indefinitely to have the Audiological Evaluation

completed, flouting the very purpose of the Settlement. In reaching the Settlement

the parties expressed their belief that the agreement would benefit IDOC inmates

who are deaf or hard of hearing. (R. 446-2, Settlement ¶ 5.) Abiding by only the

timing requirement for a referral and then disregarding timing altogether for the

evaluation itself, would not benefit such inmates. (See R. 539, Pls.’ Mot. at 13.)

      As Plaintiffs point out, contracts must be construed to avoid absurd results,

such as the one IDOC promotes here. (Id. (citing Beanstalk Grp., Inc. v. AM Gen.

Corp., 283 F.3d 856, 860 (7th Cir. 2002)).) Courts apply the absurd results rule “to

reject one party’s strained, literal reading of contract language in favor of the other

party’s reasonable, commonsense reading.” BKCAP, LLC v. CAPTECH Franchise

Tr. 2000-1, 572 F.3d 353, 360 (7th Cir. 2009).         Here the court finds IDOC’s

“strained, literal reading” of the Settlement to be unreasonable. Id. The court




                                           9
 Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 10 of 14 PageID #:36396




instead   adopts   Plaintiffs’   “commonsense”     interpretation   that   Audiological

Evaluations must be performed within a reasonable period. Id.; William B. Tanner

Co. v. Sparta-Tomah Broad. Co., 716 F.2d 1155, 1158 (7th Cir. 1983) (“It is well

accepted that . . . when a contract is silent as to a time for performance, the law

implies that it shall be performed within a reasonable time.”).

      The court must next decide what constitutes a reasonable period to complete

an Audiological Evaluation. Plaintiffs favor a 60-day window after a failed Hearing

Screening.   (R. 539, Pls.’ Mot. at 15.)       IDOC does not offer a proposed time

requirement but claims that it cannot perform Audiological Evaluations more

quickly than its current time frame because only a limited number of audiologists is

available to perform those evaluations. (R. 548, IDOC’s Resp. at 4-10.) For support

IDOC submits a declaration from Shannis Stock-Jones, Vice President of

Operations for Wexford, IDOC’s principal health care vendor. (R. 548-1, Stannis

Decl.) She attests that after July 2019 Wexford “stepped up its efforts to identify

additional audiologists” but only a limited number of them were willing to assist.

(Id. ¶¶ 6-12.) Wexford also considered creating a staff audiologist position, but it

was unable to fill that position because of lack of interest. (Id. ¶¶ 2, 16.) However,

the information on IDOC’s efforts to identify qualified audiologists is limited and

lacks substance. Plaintiffs point out in their reply that Wexford did not contact 800

audiologists in Illinois in its efforts to identify more providers or indicate whether a

market rate of pay was offered to the potential providers. (R. 551, Pls.’ Reply at 14.)




                                          10
    Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 11 of 14 PageID #:36397




         While the court appreciates IDOC’s difficulties in identifying audiologists to

perform Audiological Evaluations, it simply is not reasonable for a Class Member to

wait up to eight months after a failed Hearing Screening to receive an Audiological

Evaluation. IDOC must not allow the unnecessary delay of proper diagnoses and

treatment, or appropriate accommodations, for Class Members.            The ability to

communicate is essential not only for safety and disciplinary matters, as Plaintiffs

assert, but also for the protection of civil rights. (See R. 539, Pls.’ Mot. at 13-14.)

Accordingly, the court orders IDOC to ensure the completion of Audiological

Evaluations within 90 days after Class Members receive a referral to an

audiologist. 3 (R. 446-2, Settlement ¶ 36); see also William B. Tanner Co., 716 F.2d

at 1158. In setting this time period, the court takes into consideration the on-going

public health crisis and its impact on the ability to transfer inmates. To extend the

time period any longer would not be reasonable, unless there is compelling reason,

because even with this 90-day period deadline, an inmate may have trouble hearing

during the first four months of his or her incarceration.

         Given IDOC’s assertion that it will encounter difficulties complying with any

time limit, the court encourages the parties to work together to craft language to

stay the deadline where, despite its best efforts, IDOC is unable to comply with the

90-day deadline. In their motion Plaintiffs detailed their efforts to work with IDOC

when audiologists are not available (e.g., by using LHIDs under “strict conditions,”


3  Given that IDOC and Wexford do have the identity of audiologists in Illinois
willing to treat an inmate population, IDOC should consider securing their
professional services every two months and have the audiologists visit the various
correctional facilities to provide the necessary audiological services.

                                           11
 Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 12 of 14 PageID #:36398




including that Class Members must be examined for hearing issues by a licensed

physician). (See R. 539, Pls.’ Mot. at 6-8.) The parties were unable to reach an

agreement, but IDOC now expresses a willingness “to continue this discussion.”

(Id.) If the parties are unable to reach any resolution, the court’s ruling herein

controls.

D.    Sanctions

      Plaintiffs ask the court to sanction IDOC for its year-long violation of the

Settlement. (R. 539, Pls. Mot. at 1, 3.) Plaintiffs say they learned of IDOC’s non-

compliance pertaining to Audiological Evaluations through their own monitoring

and “concerns raised by Class Members,” not through reporting required under the

Settlement. (Id. at 3-9.) Even now, Plaintiffs complain that IDOC has not provided

them with data showing the full extent to which it allowed LHIDs to perform

Audiological Evaluations. (Id. at 4-5.) Plaintiffs’ motion details the lengths it took

to investigate, analyze, and litigate the improper use of LHIDs to conduct

Audiological Evaluations.    (Id. at 5-8.) Despite Plaintiffs’ efforts, IDOC did not

notify them until January 9, 2020, that it had stopped its unauthorized practice

months before. (Id.) IDOC’s counsel blames an “obvious miscommunication” for the

notification delay. (R. 540-6, Jan. 10, 2020 Hearing Tr. at 20.)

      As explained above, the court finds that IDOC’s year-long violation of the

Settlement, during which time it allowed LHIDs instead of audiologists to conduct

Audiological Evaluations, constitutes “substantial non-compliance” under the

Settlement. (R. 446-2, Settlement ¶¶ 93-94); see also United States v. Norwood, ___




                                          12
    Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 13 of 14 PageID #:36399




Fed. Appx. ___, 2020 WL 2185685, at *2-*3 (7th Cir. May 6, 2020) (ruling that

district judge did not abuse his discretion by granting injunctive and other relief as

a result of “persistent and serious” violations of federal tax laws).       Even after

numerous inquiries by Plaintiffs, IDOC failed to provide adequate information to

allow Plaintiffs to understand the scope of the non-compliance. (R. 539, Pls.’ Mot. at

5-8.)     Having determined that IDOC failed to substantially comply with the

Settlement’s     requirement    that   licensed   audiologists   perform   Audiological

Evaluations, the court finds that sanctions are warranted. (R. 446-2, Settlement

¶¶ 93, 94.) The court orders IDOC to pay Plaintiffs’ reasonable attorneys’ fees and

costs to investigate and litigate IDOC’s violation. Plaintiffs have until July 17,

2020, to file a petition for fees and costs if the parties are unable to agree on the

reasonable amount to be reimbursed.

         Also, according to the terms of the Settlement, the court’s jurisdiction over

this matter does not terminate until at least two years after the effective date of the

Settlement. 4 (R. 446-2, Settlement ¶¶ 12, 104.) The court may extend its retention

of jurisdiction if IDOC has not substantially complied with any portion of the

Settlement. (Id.) Here, IDOC’s non-compliance lasted for approximately one year.

The court therefore extends its jurisdiction by one year to allow for continued

supervision and enforcement of the Settlement as required. (See id.)




4 The court approved the Settlement on July 26, 2018, (R. 454), rendering that date
the effective date of the Settlement, (R. 446-2, Settlement ¶ 23).

                                           13
 Case: 1:11-cv-02961 Document #: 573 Filed: 06/08/20 Page 14 of 14 PageID #:36400




                                      Conclusion

      For the foregoing reasons, Plaintiffs’ motion to enforce the Settlement is

granted.   IDOC is ordered to comply with the Settlement and pay reasonable

attorneys’ fees and costs. Also, the court extends its jurisdiction to supervise and

enforce the Settlement by one year.

                                               ENTER:


                                               ____________________________________
                                               Young B. Kim
                                               United States Magistrate Judge




                                          14
